Exhibit 10.5

 

CHANGE IN CONTROL

SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into as
of June 8, 2012, by and between BENEFICIAL MUTUAL SAVINGS BANK, a
federally-chartered savings bank (the “Bank”) with its principal office at 510
Walnut Street, Philadelphia, PA 19106 and PAMELA M. CYR (the “Executive”) and
BENEFICIAL MUTUAL BANCORP, INC., the holding company for the Bank (the
“Company”), as guarantor.

 

WHEREAS, to encourage Executive’s continued dedication to her assigned duties in
the face of potential distractions arising from the prospect of a Change in
Control, the Bank wishes to provide certain benefits and payments in the event
Executive’s employment is terminated involuntarily without Cause or voluntarily
for Good Reason within twelve (12) months of a Change in Control.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1.                                      Termination of Employment after a Change
in Control.

 

(a)                                 Cash benefit. Notwithstanding any other
provisions in this Agreement, if the Executive’s employment terminates
involuntarily but without Cause, or voluntarily, but with Good Reason, in either
case, within twelve (12) months after a Change in Control, the Bank shall make a
lump-sum cash payment to the Executive in an amount in cash equal to two
(2) times the Executive’s base salary (at the rate in effect immediately prior
to the Change in Control or, if higher, the rate in effect when the Executive
terminates employment). Unless a delay in payment is required under
Section 1(b) of this Agreement, the payment required under this
Section 1(a) shall be made within five (5) business days after the Executive’s
employment termination. The amount payable to the Executive hereunder shall not
be reduced to account for the time value of money or discounted to present
value. If the Executive’s employment terminates involuntarily, but without
Cause, before the Change in Control occurs but after discussions regarding the
Change in Control commence, then for purposes of this Agreement the Executive’s
employment shall be deemed to have terminated immediately after the Change in
Control and, unless delay is required under Section 1(b) of this Agreement, the
Executive shall be entitled to the cash benefit under this Section 1(a) within
five (5) business days after the Change in Control.

 

(b)                                 Payment of the benefit. If, at the time the
Executive’s employment terminates, the Executive is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), if the cash severance benefit under Section 1(a) would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, payment of the benefit under Section 1(a) shall be
delayed and shall be made to the Executive in a single lump sum without interest
on the first business day of the seventh (7th) month after the month in which
the Executive’s employment terminates.

 

(c)                                  Change in Control.

 

For purposes of this Agreement, a “Change in Control” means any of the following
events:

 

--------------------------------------------------------------------------------


 

i.                                          Merger: The Company or the Bank
merges into or consolidates with another corporation, or merges another
corporation into the Company or the Bank, and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
or the Bank immediately before the merger or consolidation.

 

ii.                                       Acquisition of Significant Share
Ownership: There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in conceit has or have become the
beneficial owner of 25% or more of a class of the Company’s voting securities,
but this clause (ii) shall not apply to beneficial ownership of Company voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities.

 

iii.                                    Change in Board Composition: During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or

 

iv.                                   Sale of Assets: The Company or the Bank
sells to a third party all or substantially all of its assets.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

 

(d)                                 Involuntary termination with Cause. For
purposes of this Agreement, termination of the Executive’s employment shall be
considered involuntary termination with Cause if the Executive shall have been
terminated for any of the following reasons:

 

(i)             Personal dishonesty;

(ii)          Willful misconduct;

(iii)       Breach of fiduciary duty involving personal profit;

(iv)      Intentional failure to perform stated duties; or

(v)         Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.

 

For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the Bank’s best
interests. Any act or failure to act based upon authority granted by resolutions
duly adopted by the board of directors or based upon the

 

2

--------------------------------------------------------------------------------


 

advice of counsel for the Bank shall be conclusively presumed to be in good
faith and in the Bank’s best interests.

 

(e)                                  Voluntary termination with Good Reason. For
purposes of this Agreement, a voluntary termination of employment by the
Executive shall be considered a voluntary termination with Good Reason if the
conditions stated in both clauses (1) and (2) are satisfied.

 

(i)                                     Executive is not offered a Comparable
Position following a Change in Control and elects to voluntarily terminate her
employment. For purposes of this Agreement, a “Comparable Position” shall mean a
position that would (i) provide Executive with base compensation and benefits
that are comparable in the aggregate to those provided to the Executive prior to
the Change in Control, (ii) provide Executive with an opportunity for variable
bonus compensation that is comparable to the opportunity provided to her prior
to the Change in Control, (iii) be in a location that would not require
Executive to increase her daily one way commuting distance by more than
thirty-five (35) miles as compared to her commuting distance immediately prior
to the Change in Control and (iv) have job skill requirements and duties that
are comparable to the requirements and duties of the position held by Executive
prior to the Change in Control.

 

(ii)                                  Executive declines the position offered
and the Bank or successor institution is given thirty (30) days thereafter to
offer the Executive a Comparable Position.

 

2.                                      Continuation of Benefits.

 

(a)                                 Benefits. Subject to Section 2(b) of this
Agreement, if the Executive’s employment terminates involuntarily but without
Cause or voluntarily but for Good Reason within twelve (12) months after a
Change in Control, the Bank shall continue or cause to be continued life and
health insurance coverage substantially identical to the coverage maintained for
the Executive before termination and in accordance with the same schedule
prevailing before employment termination. The insurance coverage shall cease
twenty-four (24) months after the Executive’s termination.

 

(b)                                 Alternative lump-sum cash payment. If
(x) under the terms of the applicable policy or policies for the insurance
benefits specified in Section 2(a) it is not possible to continue the
Executive’s coverage, or (y) if when employment termination occurs the Executive
is a specified employee within the meaning of Section 409A of the Code, if any
of the continued insurance coverage benefits specified in Section 2(a) would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available for that particular insurance benefit, instead of
continued insurance coverage under Section 2(a) the Bank shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of the Bank’s projected cost to maintain that particular insurance
benefit had the Executive’s employment not terminated, assuming continued
coverage for twenty-four (24) months. The lump-sum payment shall be made within
five (5) business days after employment termination or, if the Executive is a
specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, on the first business day of the seventh month after
the month in which the Executive’s employment terminates.

 

3.                                      Termination for Which No Benefits Are
Payable. Despite anything in this Agreement to the contrary, the Executive shall
be entitled to no benefits under this Agreement if the Executive’s employment
terminates with Cause, if the Executive dies while actively employed by the
Bank, if the Executive becomes totally disabled while actively employed by the
Bank or if the Executive

 

3

--------------------------------------------------------------------------------


 

is offered and declines a Comparable Position, as defined in Section 1(e)(i) of
this Agreement. For purposes of this Agreement, the term “totally disabled”
means that because of injury or sickness the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary or estate relating to the Executive’s death or
disability shall be determined solely by such benefit plans or arrangements as
the Bank may have with the Executive relating to death or disability, not by
this Agreement.

 

4.                                      Term of Agreement.

 

(a)                                 The term of this Agreement shall include:
(i) the initial term, consisting of the period commencing on the date of this
Agreement and ending                     , 2014, plus (ii) any and all
extensions of the initial term made pursuant to this Section 4.

 

(b)                                 [Commencing on May 20, 2013 (the “Renewal
Date”)] and continuing on each anniversary of the Renewal Date thereafter, the
disinterested members of the Boards of Directors may extend the Agreement term,
so that the remaining term of the Agreement, following Board action, will be two
(2) years, unless Executive elects not to extend the term of this Agreement by
giving proper written notice. The Board of Directors will review the Agreement
and Executive’s performance annually for purposes of determining whether to
extend the Agreement term and will include the rationale and results of its
review in the minutes of the meetings. The Board of Directors will notify
Executive as soon as possible after each annual review whether it has determined
to extend the Agreement.

 

5.                                      Limitation of Benefits Under Certain
Circumstances. If the payments and benefits pursuant to Sections 1 and 2 of this
Agreement, either alone or together with other payments and benefits the
Executive has the right to receive from the Bank, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits shall be
reduced or revised, in the manner determined by the Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits being non-deductible pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the code. The Bank’s independent
public accountants will determine any reduction in the payments and benefits;
the Bank will pay for the accountants’ opinion. If the Bank and/or the Executive
do not agree with the accountants’ opinion, the Bank will pay to the Executive
the maximum amount of payments and benefits pursuant to Sections 1 and 2 of this
Agreement, as selected by Executive, that the opinion indicates have a high
probability of not causing any of the payments and benefits to be non-deductible
and subject to the excise tax imposed under Section 4999 of the Code. The Bank
may also request, and the Executive has the right to demand that, a ruling from
the IRS as to whether the disputed payments and benefits have such tax
consequences. The Bank will promptly prepare and file the request for a ruling
from the IRS, but in no event will the Bank make this filing later than thirty
(30) days from the date of the accountant’s opinion referred to above. The
request will be subject to the Executive’s approval prior to filing; the
Executive shall not unreasonably withhold his approval. The Bank and the
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained in this Agreement shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment other than pursuant to Sections 1 and 2 hereof, or a reduction in the
payments and benefits specified below zero.

 

6.                                      This Agreement Is Not an Employment
Contract. The parties hereto acknowledge and agree that (x) this Agreement is
not a management or employment agreement and (y) nothing in this Agreement shall
give the Executive any rights or impose any obligations to continued employment
by the Bank or any subsidiary, affiliate or successor of the Bank.

 

4

--------------------------------------------------------------------------------


 

7.                                      Withholding of Taxes. The Bank may
withhold from any benefits payable under this Agreement all Federal, state,
local or other taxes as may be required by law, governmental regulation, or
ruling.

 

8.                                      Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon the
Bank and any successor to the Bank, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Bank by
purchase, merger, consolidation, reorganization, or otherwise. But this
Agreement and the Bank’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Bank. By agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor to
all or substantially all of the business or assets of the Bank expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Bank would be required to perform had no succession occurred.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, and legatees.

 

(c)                                  This Agreement is personal in nature.
Without written consent of the other party, neither party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement except as expressly provided in this Section 8. Without limiting the
generality of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by Executive’s will or by the laws
of descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this Section 8, the Bank shall have no liability to pay any
amount to the assignee or transferee.

 

9.                                      Notices. Any notice under this Agreement
shall be deemed to have been effectively made or given if in writing and
personally delivered, delivered by mail properly addressed in a sealed envelope,
postage prepaid by certified or registered mail, delivered by a reputable
overnight delivery service, or sent by facsimile. Unless otherwise changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of the Executive on the books and records of the Bank at the time of the
delivery of the notice, and properly addressed to the Bank if addressed to the
board of directors at the Bank’s executive offices.

 

10.                               Captions and Counterparts. The headings and
subheadings in this Agreement are included solely for convenience and shall not
affect the interpretation of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

11.                               Amendments and Waivers. No provision of this
Agreement may be modified, waived, or discharged unless the waiver,
modification, or discharge is agreed to in a writing signed by the Executive and
by the Bank. No waiver by either party hereto at any time of any breach by the
other party hereto or waiver of compliance with any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

12.                               Severability. The provisions of this Agreement
are severable. The invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
Any provision held to be invalid or unenforceable shall be reformed to the
extent and solely to the extent necessary to make it valid and enforceable.

 

5

--------------------------------------------------------------------------------


 

13.                               Governing Law, Jurisdiction and Forum. This
Agreement shall be construed under and governed by the internal laws of the
Commonwealth of Pennsylvania, without giving effect to any conflict of laws
provision or rule that would cause the application of the laws of any
jurisdiction other than Pennsylvania. By entering into this Agreement, the
Executive acknowledges that the Executive is subject to the jurisdiction of both
the federal and state courts in Pennsylvania.

 

14.                               Entire Agreement. This Agreement constitutes
the entire agreement between the Bank and the Executive concerning the subject
matter. No rights are granted to the Executive under this Agreement other than
those specifically set forth. No agreements or representations, oral or
otherwise, expressed or implied concerning the subject matter hereof have been
made by either party that are not set forth expressly in this Agreement. This
Agreement supersedes and replaces in its entirety any prior severance or
employment agreement between the Bank and the Executive.

 

15.                               No Mitigation Required. The Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings, or other benefits from any source whatsoever create any
mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

 

16.                               Internal Revenue Code Section 409A. The Bank
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with Section 409A of the Code. If any provision of
this Agreement does not satisfy the requirements of Section 409A of the Code,
the provision shall be applied in a manner consistent with those requirements,
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
Section 409A of the Code, the Bank shall reform the provision. However, the Bank
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under
Section 409A of the Code.

 

17.                               Required Provisions. In the event any of the
foregoing provisions of this Agreement conflict with the terms of this
Section 17, this Section 17 shall prevail.

 

(a)                                 The Bank’s Board of Directors may terminate
the Executive’s employment at any time, but any termination by the Bank, other
than termination for Cause, shall not prejudice the Executive’s right to
compensation or other benefits under this Agreement. The Executive shall not
have the right to receive compensation or other benefits for any period after
termination for Cause as defined in Section 1(d) of this Agreement.

 

(b)                                 If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1818(e)(3) or (g)(1), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may, in its discretion: (i) pay the Executive all or part of
the compensation withheld while its contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

(c)                                  If the Executive is removed and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1818(e)(4) or (g)(1), all obligations of the
Bank under this Agreement

 

6

--------------------------------------------------------------------------------


 

shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(d)                                 If the Bank is in default as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1813(x)(1), all obligations under this Agreement shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.

 

(e)                                  All obligations of the Bank under this
Agreement shall be terminated, except to the extent determined that continuation
of this Agreement is necessary for the continued operation of the institution:
(i) by the Director of the Office of the Comptroller of the Currency (OCC), or
his designee, at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. Sec. 1823(c); or
(ii) by the Director of the OCC (or his designee) at the time the Director of
the OCC (or his designee) approves a supervisory merger to resolve problems
related to the operations of the Bank or when the Bank is determined by the
Director of the OCC to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

(f)                                   Any payments made to the Executive
pursuant to this Agreement, or otherwise, are subject to, and conditioned upon,
their compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 C.F.R.
Part 359, Golden Parachute and Indemnification Payments.

 

18.                               Source of Payments. All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the Bank. The Company, however, unconditionally guarantees payment and provision
of all amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

 

IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement as of the date first written above.

 

 

 

BENEFICIAL MUTUAL SAVINGS BANK

 

 

 

 

 

/s/ Frank A. Farnesi

 

On behalf of the Board of Directors

 

 

 

 

 

/s/ Pamela M. Cyr

 

Pamela M. Cyr

 

 

 

 

 

BENEFICIAL MUTUAL BANCORP, INC.

 

(as guarantor)

 

 

 

 

 

/s/ Gerard P. Cuddy

 

On behalf of the Board of Directors

 

7

--------------------------------------------------------------------------------


 

Summary of the Pertinent Terms of the

Beneficial Mutual Savings Bank/Beneficial Mutual Bancorp, Inc.

Change in Control Severance Agreement for Pamela Cyr

 

Purpose:                                                                                                                                             
To encourage the Executive’s continued dedication to her assigned duties in the
face of potential distractions arising from the prospect of a Change in Control
(as defined below), Beneficial will provide change in control severance benefits
if, within 12 months of a Change in Control, the Executive is involuntarily
terminated without Cause or voluntarily terminates employment for Good Reason
(as defined below).

 

Definitions:                                                                                                                             
For purposes of the Change in Control Severance Agreement, “Change in Control”,
“Good Reason”, “Comparable Position” and “Cause” have the following meanings:

 

“Change in Control” means a change in corporate ownership or board composition.
However, in no event will a second step conversion constitute a Change in
Control under the agreement.

 

Termination for “Good Reason” means the Executive can voluntarily terminate her
employment following a Change in Control if she is not offered a “Comparable
Position” with a successor institution.

 

A “Comparable Position” is defined as a position that would (i) provide
Executive with base compensation and benefits that are comparable in the
aggregate to those provided to her prior to the Change in Control, (ii) provide
Executive with an opportunity for variable bonus compensation that is comparable
to the opportunity provided to her prior to the Change in Control, (iii) be in a
location that would not require Executive to increase her daily one way
commuting distance by more than thirty-five (35) miles as compared to the
Executive’s commuting distance immediately prior to the Change in Control and
(iv) have job skill requirements and duties that are comparable to the
requirements and duties of the position held by the Executive prior to the
Change in Control.

 

Termination for “Cause” means the Executive is terminated for any of the
following reasons:

 

·                  Personal dishonesty;

·                  Willful misconduct;

·                  Breach of fiduciary duty involving personal profit;

·                  Intentional failure to perform stated duties; or

·                  Willful violation of any law, rule or regulation (other than
traffic ciolations or similar offenses) or final cease-and-desist order.

 

Term:                                                                                                                                                           
The initial term of the Change in Control Severance Agreement is two (2) years.
Following the Executive’s annual performance evaluation, the Board of Directors
may elect to extend the term of the agreement for an additional year so that the
remaining term will continue to be two (2) years.

 

--------------------------------------------------------------------------------


 

Severance
Benefits:                                                                                
In the event Executive is involuntarily terminated without Cause or elects to
voluntarily terminate employment for Good Reason, within 12 months of a Change
in Control, the Executive shall receive:

 

·                  A lump sum cash payment equal to two (2) times the greater
of: (i) Executive’s base salary in effect immediately prior to the Change in
Control; or (ii) Executive’s base salary in effect upon termination of
employment.

·                  Life and health insurance coverage for 24 months following
Executive’s termination of employment.

 

Limits on Severance.                                Severance payments are
limited by Section 280G of the Internal Revenue Code (i.e. the value of the
severance benefits (cash and other benefits) cannot exceed 2.99 times an
executive’s year average annual compensation).

 

Section 409A                       In the event Executive is a “specified
employee’’ within the meaning of Section 409A of the Internal Revenue Code and
the benefits paid under the agreement are considered deferred compensation,
benefits and payments will be delayed for six (6) months as required under
Section 409A.

 

Non Solicit/Non Compete:               None

 

Source of
Payments:                                                                           
Payments will be made out of the general funds of Beneficial Mutual Savings
Bank. Payments and benefits that are due and not timely paid by Beneficial
Mutual Savings Bank will be paid by Beneficial Mutual Bancorp, Inc.

 

2

--------------------------------------------------------------------------------